REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 3/08/2022.  In relation to the patentability of the pending claims, the arguments presented on pages 9 to 13 of the Remarks of the cited amendment are found to be persuasive.  Independent claims 1 and 15 have been amended to clarify the differences between the Orkin et al. reference and the invention.  Specifically, the examiner agrees with Applicant’s characterization of the Orkin et al. reference: 
“it differs from the claimed subject matter in that it does not disclose or teach a repeating sequence of allegedly corresponding packets. Each of the graphs in Fig. 1B illustrates the output at a particular segment, which segments are joined by Y-connectors. In each of the graphs, the allegedly corresponding first and second fluids are administered continuously throughout. The allegedly corresponding third fluid is administered over a set time until “container 16 has been emptied of fluid 3”, once container 16 has been emptied, the administration of the third fluid cannot be repeated. As a consequence, one of ordinary skill in the art would learn nothing regarding a repeating sequence of packets, each packet including operation of at least one of the multiplicity of infusion devices to administer at least one medical fluid out of the multiplicity of medical fluids. The prior art system provides continuous infusions and volume-limited infusions.”  

Based on the above comments, independent claims 1 and 15 have been amended with limitations disclosing “to arrange the at least two packets in a repeating sequence for administration” and “wherein at least one packet of the at least two packets comprises simultaneous operation of two of the multiplicity of infusion devices to administer in parallel.”  The prior art of record does not disclose or suggest these limitations.  
In relation to new independent claim 18, the examiner makes reference to the indication of allowable subject matter of page 10 of the non-final office action mailed on 12/08/2021.  Claims 8-10 were objected in this office action due to the capability of the control system to determine a utility value for the sequence based on the durations of the packets and the interruption times of the packets.  This limitation was adequately incorporated into new claim 18.
.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783